Citation Nr: 0116643	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  95-41 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
splenectomy, currently rated as 30 percent disabling, as a 
residual of treatment for Hodgkin's lymphoma.  

2.  Entitlement to an increased rating for a service-
connected midline abdominal scar, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased (compensable) rating for a 
service-connected left lateral scar of the abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1969 to March 1971 and from August 1977 to April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in part, denied 
increased ratings for the veteran's service-connected scars 
and Hodgkin's lymphoma.  

In May 1997, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

In a written statement dated May 2000 the veteran withdrew 
his appeal with respect to the issue of entitlement to an 
increased rating for Hodgkin's lymphoma.  

The case was previously before the Board in October 1997, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of treatment 
for Hodgkin's lymphoma are:  the removal of his spleen 
(splenectomy); a residual scar which is midline on the 
abdomen; and, a residual scar on the left lateral abdomen.  

3.  There is no evidence of any infection or residual 
disability resulting from the removal of the veteran's 
spleen.  

4.  The veteran's scars are not tender, painful, ulcerated, 
or poorly nourished.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected splenectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.117 Diagnostic Code 7706 (1995), amended by 38 C.F.R. 
§ 4.117, Diagnostic Code 7706 (2000).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected midline abdominal scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.118 and Diagnostic Codes 7800, 7803, 7804, 
7805 (2000).  

3.  The criteria for a compensable disability rating for the 
service-connected left lateral scar of the abdomen have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
Part 4, including §§ 4.7, 4.118 and Diagnostic Codes 7800, 
7803, 7804, 7805 (2000). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board has previously remanded the case for 
a VA examination of the veteran's service-connected scars so 
that the medical evidence necessary to rate the veteran's 
disabilities is available.  Additionally, the Board finds 
that the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review.  No further 
assistance is necessary to comply with the requirements of 
this new legislation or any other applicable rules or 
regulations regarding the development of the pending claim.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  Medical Evidence

The medical evidence of record reveals that the veteran was 
diagnosed with Hodgkin's lymphoma during his second period of 
active service.  He was medically discharged because of this 
disability.  Treatment for the Hodgkin's lymphoma was 
initiated during service and was continued by VA subsequent 
to service.  The veteran's Hodgkin's lymphoma required 
treatment with chemo-therapy.  A splenectomy was also 
conducted along with various other lymph node biopsies.  The 
veteran's Hodgkin's lymphoma has been in remission since 
approximately November 1983.  A December 1983 VA examination 
report noted the veteran's treatment history and indicated 
that there were no specific findings related to the Hodgkin's 
lymphoma.  

VA oncology treatment records reveal that regular follow-up 
examinations were conducted to ensure that the veteran's 
Hodgkin's lymphoma did not recur.  A February 1984 oncology 
record reveals that there was "no evidence of residual or 
recurrence of disease."  The final diagnosis was "Grade III 
A Hodgkin's disease in remission."  A May 1985 VA 
examination report noted that the only residuals of the 
veteran's Hodgkin's lymphoma were the residual surgical 
scars.  

VA surgical reports reveal that in September 1985 and 
February 1986, excision of lymph nodes in the veteran's right 
axillary area (right armpit) was conducted to ensure that the 
veteran's Hodgkin's lymphoma had not recurred.  VA 
examination reports and follow up treatment records dated in 
1988 and 1989 reveal that the veteran's Hodgkin's lymphoma 
was still in remission without recurrence.  

VA medical records reveal that the veteran was hospitalized 
in October 1993 for a stroke.  He was hospitalized again in 
September 1994 for a myocardial infarction (heart attack).  
Most of the VA records subsequent to this are related to 
treatment of the veteran's cerebrovascular accidents 
(strokes), myocardial infarction (heart attack) and the 
underlying vascular disorders.  

In October 1994 a VA examination of the veteran was 
conducted.  The examination revealed absolutely no recurrence 
of the veteran's Hodgkin's lymphoma.  

In May 1997 the veteran presented sworn testimony before the 
undersigned member of the Board.  Much of his testimony 
focused on his prior claims for secondary service connection.  


III.  Scars

In March 1998 a VA dermatology examination of the veteran was 
conducted.  Physical examination revealed a 15 centimeter by 
2 centimeter scar midline on the abdomen.  The veteran 
complained of occasional tenderness of this scar with 
coughing or bearing down.  Two small scars in the right 
axillary area were noted along with a 3 centimeter long scar 
on the left lateral abdomen.  Both abdominal scars were noted 
to be depressed.  However, examination revealed no tenderness 
to palpation of any of the veteran's scars.  None of the 
scars were adherent.  There was no ulceration of any of the 
scars.  The examining physician noted a "moderate amount of 
disfigurement" involving the veteran's abdominal scars.  

Various diagnostic codes are used to rate service-connected 
scars.  Disfiguring scars of the head face or neck are rated 
under diagnostic code 7800, with ratings ranging from 
noncompensable (0%) for slight disfigurement to 50 percent 
for exceptionally repugnant disfigurement.  However, rating 
under this diagnostic code is inappropriate because none of 
the scars at issue are on the veteran's head, face, or neck.  
38 C.F.R. Part 4, §4.118, Diagnostic Code 7800 (2000).   

Superficial scars which are poorly nourished with repeated 
ulceration warrant a 10 percent disability rating.  38 C.F.R. 
Part 4, §4.118, Diagnostic Code 7803 (2000).  While scars 
which are tender and painful on objective demonstration also 
warrants a 10 percent disability rating.  38 C.F.R. Part 4, 
§4.118, Diagnostic Code 7804 (2000).  Other scars are rated 
on limitation of function of the body part affected.  
38 C.F.R. Part 4, §4.118, Diagnostic Code 7805 (2000).

The veteran's service connected midline abdominal scar, is 
currently rated as 10 percent disabling under diagnostic code 
7004.  The scar is large and there is some evidence that it 
is occasionally painful.  However, there is no indication of 
ulceration or other impairment resulting from this scar.  As 
such, the preponderance of the evidence is against at an 
increased rating for this scar.  38 C.F.R. Part 4, §4.118, 
Diagnostic Code 7804 (2000).

The veteran's service connected left lateral midline 
abdominal scar, is currently rated as noncompensable (0%) 
under diagnostic code 7005.  The scar is 3 centimeters long 
and depressed.  However, it is not tender, painful, or 
ulcerated.  This scar does not result in any other functional 
impairment.  As such, the preponderance of the evidence is 
against at an increased rating for this scar.  38 C.F.R. Part 
4, §4.118, Diagnostic Code 7805 (2000).

IV.  Splenectomy

The veteran's service-connected residuals of a splenectomy as 
a residual of treatment for Hodgkin's lymphoma are currently 
rated as 30 percent disabling.  Under the prior rating 
schedule a splenectomy warranted a 30 percent disability 
rating.  38 C.F.R. § 4.117, Diagnostic Code 7706 (1995).  

Under the current rating schedule a splenectomy warrants a 20 
percent disability rating.  This diagnostic code also 
provides the instruction to "rate complication such as 
systemic infections with encapsulated bacteria separately."  
38 C.F.R. § 4.117, Diagnostic Code 7706 (2000).

The Board has reviewed all of the evidence of record, and 
there is simply no medical evidence which shows any residual 
disability resulting from the veteran's Hodgkin's lymphoma or 
his splenectomy.  The veteran has asserted that the 
splenectomy and treatment for Hodgkin's lymphoma has caused a 
myriad of disabilities such as strokes, heart attacks, and 
aneurysms.  These claims for secondary service connection 
have been previously denied.  The competent medical evidence 
of record reveals absolutely no complication or additional 
symptoms resulting from the veteran's splenectomy.  As such, 
the preponderance of the evidence is against an increased 
rating for the veteran's service-connected splenectomy.  


ORDER

An increased rating for the residuals of a splenectomy is 
denied. 

An increased rating for a midline abdominal scar is denied. 

An increased rating for scar of the left lateral abdomen is 
denied. 



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals



 

